DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
7, 9-11, 17
Previously Presented
18
Withdrawn
12-15
Cancelled
1-6, 8, 16



In the reply filed 04/22/2022, instant claims had the status identifiers as listed above and the pending claims are examined in this office action.
Election/Restrictions
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Saleha Mohamedulla on 27 April 2022.

The application has been amended as follows: 

Please AMEND claim 13 as follows.
Claim 13. The process according to claim 12, wherein the turbocharger housing is subjected to thermal aging at 

Please CANCEL claim 15.

Please AMEND claim 18 as follows.
Claim 18. The turbocharger housing according to claim 11, wherein the iron-based austenitic alloy has a melting temperature in the range of 1450°C to less than 1550°C.


Allowable Subject Matter
Claims 7, 9-14 and 17-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claim 11, requires a turbocharger housing for an internal combustion engine comprising an iron-based austenitic alloy wherein the iron-based austenitic alloy has a specific range for the closed group of the constituent elements due to the transitional phrase “consists of”. 
Although the prior art of record, US 3561953 A of Niimi (US’953), teaches an austenitic heat-resisting steel containing nickel, chromium and manganese with a composition, closer look at the composition of prior art indicates that the alloy of prior art contains elements such as W and Ca which are not explicitly claimed in the instant claims thereby making the instant claim and its dependents distinct from the prior art of record. Another prior art of record, US 2602738 A of Jennings (US’738), teaches an austenitic stainless steel and requires silicon content in its steel to be up to 0.45% whereas instant claims require a silicon range of 1.2 to 2.1 weight% hereby making the instant claim and its dependents distinct from the prior art. Similarly, another prior art of record, US 2005/0194073 A1 of Hamano (US’073) teaches heat-resistant austenitic stainless steel, requires silicon content in its steel to be less than 1.0 wt % by teaching Excessive addition of Si, however, leads to decline in the toughness and ductility as well as interference with forging whereas instant claims require a silicon range of 1.2 to 2.1 weight% hereby making the instant claim and its dependents distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733